DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed 04/11/2022 have been entered. Claims 1-2, 4, 6-9, 11, 13-16, 18, 20, and 25 are pending; claims 3, 5, 10, 12, 17, 19, and 21-24 are canceled. 
3.	Applicant’s arguments with respect to the newly amended claim 1 and similarly cited claims 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 7-9, 11, 14-16, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 2016/0271800 A1), hereinafter Stubbs, in view of Einav (US 2019/0105779 A1), and further in view of Handa (JP 2004243427A) and Pinter et al. (US 2018/0099412 A1), hereinafter Pinter.
a.	Regarding claim 1 and similarly cited claims 8 and 15, Stubbs teaches a robot control method, for controlling a robot 120 during interaction with a human 102 (Abstract, “identify potential interactions between warehouse workers and warehouse robots in automated warehouses”), the method comprising: 
detecting a current location of the human 102 ([0023], “The worker 102, the robot 120, or both can be equipped with RFID tags and/or RFID readers”, [0031], “the worker 102 can wear … wearable device that includes multiple RFID tags … to enable an RFID reader on the robots 120 to identify the worker 102”, and [0033], “the RFID tags can also provide location … information”); 
determining at least three regions 105a, 105b, and 105c surrounding the human 102 according to the current location of the human 102 detected (Fig. 1, [0033], “the inventory control system 200 can establish outer 105a, intermediate 105b, and inner 105c work zones”), a type of the at least three regions including at least a movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”),…, a free movement region 105a (Fig. 1), and a slow movement region 105b (Fig. 1), the slow movement region surrounding the movement forbidden region (Fig. 1 shows zone 105b is surrounding zone 105c); and 
controlling movement of the robot 120 in any region of the at least three regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c.”), to protect safety of the human during interaction between the human and the robot ([0029], “it is desirable to prevent incidents between workers 102 and robots 120”), the controlling the movement including
controlling the robot not to move in the movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”),
controlling the robot to freely move in the free movement region ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a (e.g., 10 feet), for example, slow down upon contact with an intermediate work zone 105b” – The robot can freely move in the region outside of the outer work zone 105a).
Yet, Stubbs does not specifically teach an interaction allowed region, wherein the controlling movement of the robot in the region of the at least three regions comprises controlling the robot to interact with the human in the interaction allowed region by controlling the robot to move in the interaction allowed region in response to a movement of the human.
	However, in the same field of endeavor, Einav teaches a robot control method for controlling a robot during interaction with a human (Abstract, “Robotic systems for simultaneous human-performed and robotic operations within a collaborative workspace are described.”) comprises an interaction allowed region (“targeting envelops 321B and 322B) (Fig. 3B, [0172], “Optionally, safety envelopes are additionally or alternatively used as target envelopes for some robotic motions, potentially facilitating human-robot collaborative work. For example, a safety and/or target envelope extends into areas within the (predicted and/or potential) near-future reach of body members of the operator; illustrated e.g., by envelopes 321B and 322B … one or more appropriate targeting envelopes are sought.”), 
wherein the controlling movement of the robot in a region comprises: 
controlling the robot to interact with the human in the interaction allowed region by controlling the robot to move in the interaction allowed region in response to a movement of the human ([0153], “The collaborative interaction can involve direct human-robot contact, indirect contact (e.g., a human holding a tool to a part held by a robotic arm)”; [0154], “Indication 271 from the human operator 150 indicates to the robotic system to initiate collaborative activity 264. Indication 270 indicates to the robotic system to continue after a collaborative activity with some new activity, either independent 263 or collaborative 264.”; [0158], “In some embodiments, indications are performed by task-performing faculties (e.g., hands and arms). Optionally, they are defined in such a way as to make them flow from and/or into the performance of the activity itself. For example, gestures (e.g., reaching, pausing, picking up a tool, pointing, opening/closing the hand) can both indicate to the robot what activity is to be performed, and help position body members of the human operator 150 to perform the task. “; [0163], “targeting a robotic part to a position where collaborative interaction is expected to be indicated/requested by the human operator 150 (i.e., the prediction envelope is used as a targeting envelope).”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs to include an interaction allowed region in addition to three regions as disclosed in Stubbs, and to control the robot to move in the interaction allowed region in response to a movement of a human, as taught by Einav. This modification ensures that the robot operates safely in a collaborative environment with the human without causing injury to the human and increase work output simultaneously. 
	The combination of Stubbs and Einay fails to specifically teach controlling the robot to move in the slow movement region at a speed not higher than a speed threshold configured to ensure that the robot stops after entering the movement forbidden region.
	However, in the same field of endeavor, Handa teaches controlling a robot to move in the slow movement region at a speed not higher than a speed threshold configured to ensure that the robot stops after entering the movement forbidden region ([0015], “The operation inhibition spare area setting unit 25 is an area setting unit that provides a robot operation inhibition spare area having a margin of a predetermined size outside the robot operation inhibition area set by the operation inhibition area setting unit 23. This margin is set to a size that allows the robot 10 to sufficiently decelerate and stop within the operation prohibition region even while the robot 10 is operating at the maximum guidance speed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, as modified by Einay, to control a robot to move in a slow movement region at a speed configured to ensure that the robot stops after entering the movement forbidden region, as taught by Handa. Such modification ensures that collision with humans can be sufficiently avoided.
Handa fails to specifically disclose the speed is not higher than a speed threshold. 
However, in the same field of endeavor, Pinter teaches a robot controlling method for controlling a robot during interaction with a human (Fig. 4, Abstract, “Devices, systems, and methods for social behavior of a telepresence robot”) comprises a speed not higher than a speed threshold in a slow movement region (Fig. 4, [0049], “The comfort zone 406 defines an area through which the robot 100 may pass, but must do so at a reduced maximum speed.”).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Einav and Handa, to include a speed threshold in the slow movement region, as taught by Pinter, in order to reduce the risk of colliding with a human in the slow movement region, as suggested by Pinter.  

b.	Regarding claims 2, and similarly cited claims 9 and 16, Stubbs further teaches the controlling the movement of the robot comprises: 
detecting a current location of the robot ([0032], “the robot 120 can comprise multiple RFID tags” and [0033], “the RFID tags can also provide location … information”); 
determining the region in which the current location of the robot is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a” – If the robot comes into contact with the work zone 105a, then the region in which the current location of the robot is located is the work zone 105a); and 
controlling the movement of the robot according to a corresponding control manner set for the region in which the current location of the robot is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a (e.g., 10 feet), for example, slow down upon contact with an intermediate work zone 105b””).

c.	Regarding claims 4 and similarly cited claims 11 and 18, Stubbs does not specifically teach a first movement forbidden region surrounding other parts, of the human, than an interaction part used during interaction with the robot; a second movement forbidden region determined according to a recorded relatively highest position of the human, wherein the second movement forbidden region is usable for protecting safety of the human upon the human moving suddenly; and a third movement forbidden region surrounding the interaction allowed region.
However, Einav teaches a first movement forbidden region 320 (Fig. 3B, [0172], “safety envelop 320”) surrounding parts of the human other than an interaction part 321B and 322B (Fig. 3B, [0172], “safety envelopes are additionally or alternatively used as target envelopes for some robotic motions, potentially facilitating human-robot collaborative work. For example, a safety and/or target envelope extends into areas within the (predicted and/or potential) near-future reach of body members of the operator; illustrated e.g., by envelopes 321B and 322B”) used during interaction with the robot ([0172], “safety envelopes are avoided by robotic movements”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, as modified by Einay, Handa, and Pinter, to provide multiple forbidden regions, as taught by Einav, in order to reduce the risk of colliding with the human when performing work. 

d.	Regarding claims 7 and similarly cited claims 14 and 25, Stubbs further teaches the method is performed by an external control apparatus independent of an internal control apparatus of the robot ([0079], “the work zones 105, robots 120, and workers 102 can be monitored and managed by a dedicated interaction server 805”).

6.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs, in view of Einav, Handa, and Pinter, and in further view of Haman et al. (US 2016/0229068 A1).
a.	Regarding claims 6 and similarly cited claims 13 and 20, the combination of Stubbs, as modified by Einay, Handa and Pinter has been discussed with respect to claim 1 and similarly cited claims 8 and 15. Stubbs further teaches respectively setting a priority for each type of region ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c” – This indicates that the work zone 105c has the highest priority because the robot stops completely and does not continue to do work in this work zone 105c); and 
…
	Yet, the combination of Stubbs, as modified by Einay, Handa and Pinter fails to specifically teach wherein the controlling of the movement of the robot in the region of the at least four regions includes controlling the robot to move in an overlapped region, according to a corresponding control manner set for a region of a relatively high priority, upon regions of different priorities overlapping each other.
However, Haman teaches wherein the controlling the movement of the robot includes controlling the robot to move in an overlapped region ([0038], “A free zone (17) is marked, e.g., by a green color marking (21). If a free zone (17) overlaps the work space of the industrial robot (4), the behavior of the robot is not subject here to any restrictions that are due to personal safety and would reduce the performance.”), according to a corresponding control manner set for a region of a relatively high priority ([0040], “the velocities and accelerations as well as the load and response thresholds of the industrial robot (4) are especially low in the HRC zone (18)”), upon regions of different priorities overlapping each other ([0038], “If a free zone (17) overlaps the work space of the industrial robot (4), the behavior of the robot is not subject here to any restrictions that are due to personal safety and would reduce the performance.”). – Since it is established that the work space of the robot in Haman is the HRC zone, that indicates that when the free zone overlaps with the HRC zone, the robot would reduce its performance according to the velocities and accelerations set in the HRC zone. The HRC zone is a region of a relatively higher priority compared to the process zone and risk zone, in which the robot has more performance capacity than in the HRC zone. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Einav, Handa, and Pinter, to control the movement of the robot according to a corresponding control manner set for a region of a relatively high priority when the robot is traveling in an overlapping region, as taught by Haman, in order to reduce the risk of injuries caused by a collision between the robot and the human.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./ Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664